Citation Nr: 9926617
Decision Date: 09/16/99	Archive Date: 12/06/99

DOCKET NO. 98-06 302               DATE SEP 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to waiver of recovery of an overpayment of Improved
Death Pension benefits in the amount of $4,836.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel 

INTRODUCTION

The veteran had active military service from July 1950 to September
1953; he died on October [redacted] 1995. The appellant is his widow.

This matter arises from various decisions rendered since August
1997 by the Department of Veterans Affairs (VA) Committee on
Waivers and Compromises (COWC) at the Cleveland, Ohio, Regional
Office (RO). In the aggregate, these held that the appellant had
been guilty of bad faith in the creation of the overpayment at
issue, and that waiver of its recovery was barred thereby.
Following compliance with the procedural requirements set forth in
38 U.S.C.A. 7105 (West 1991), the case was forwarded to the Board
of Veterans' Appeals (Board) for appellate consideration.

During the pendency of this appeal, the appellant requested a
hearing before a traveling member of the Board. Such a hearing was
conducted on April 13, 1999; a transcript of that proceeding is of
record.

FINDINGS OF FACT

1. The appellant applied for Improved Death Pension benefits in
January 1996. On her application, she listed "0" as her expected
earnings for that calendar year. Based upon that information, the
RO awarded the appellant $448 monthly, effective November 1, 1995,
and $460 monthly, effective December 1, 1995; these rates
represented the maximum pension rate payable to a surviving spouse
with no income, no dependents, and no entitlement to special
monthly pension.

2. By award letter dated March 12, 1996, VA notified the appellant
that she had been awarded Improved Death Pension benefits,
effective November 1, 1995; in

- 2 - 

that correspondence she was also informed that her pension
represented the difference between countable annual income and the
maximum annual income rate. It also informed her that her pension
rate was based upon zero earnings.

3. On an Eligibility Verification Report (EVR) submitted by the
appellant in March 1997, she reported gross wages from all
employment totaling $7,729.82 for calendar year 1996, and indicated
further that she anticipated income in a similar amount for 1997.
She further stated that her income had not changed during the past
12 months. Based upon this information, the RO recomputed her
pension entitlement, and determined that her income exceeded the
maximum annual income limitation effective February 1, 1996; her
pension was terminated, and the overpayment at issue ensued.

4. The failure of the appellant to report her earnings for calendar
year 1996 despite her knowledge of the reporting requirement
demonstrated an intent to seek an unfair advantage with knowledge
of the likely consequences, and also resulted in a subsequent loss
to the Government.

CONCLUSION OF LAW

The creation of the overpayment of Improved Death Pension benefits
in the amount of $4,836 involved bad faith on the part of the
appellant, and waiver of its recovery is precluded thereby. 38
U.S.C.A. 5107, 5302 (West 1991); 38 C.F.R. 1.963, 1.965 (1998).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's claim to
be "well grounded." That is, it is plausible and capable of
substantiation. Moreover, it appears that all relevant facts have
been properly developed, and that the case is ready for appellate
consideration. See 38 U.S.C.A. 5107(a). The Board notes that the
appellant has not questioned the validity of the indebtedness at
issue; instead, her contentions go to the question of her relative
degree of fault in the debt's creation and the hardship that
collection of the indebtedness would place upon her. Because the
appellant has not questioned the validity of the indebtedness, and
because the Board is satisfied that the debt was properly created,
that question need not be examined further. See Schaper v.
Derwinski, 1 Vet. App. 430, 434 (1991).

There shall be no recovery of payments or overpayments of any
benefits under any laws administered by the Secretary [of Veterans
Affairs] when it is determined that recovery would be against
equity and good conscience. 38 U.S.C.A. 5302(a). The phrase equity
and good conscience means arriving at a fair decision between the
obligor and the Government. 38 C.F.R. 1.965(a). However, before the
principles of equity and good conscience may afford waiver to an
obligor, it must be determined that there existed in connection
with the creation of a given overpayment no indication of bad faith
on the part of the obligor. See 38 U.S.C.A. 5302(c); 38 C.F.R.
1.963(a). Bad faith generally is an unfair or deceptive dealing by
one who seeks to gain at another's expense; there need not be an
actual fraudulent intent, but merely an intent to seek an unfair
advantage with knowledge of the likely consequences, and a
subsequent loss to the Government. See 38 C.F.R. 1.965(b)(2).

The threshold question is whether the appellant demonstrated bad
faith in the

4 - 

creation of the indebtedness at issue. In this regard, the Board
notes that the appellant applied for Improved Death Pension
benefits in January 1996. At her personal hearing before the
undersigned on April 13, 1999, she testified that her pension
application had been prepared by a third party as the result of a
telephone conversation, and that she had no direct knowledge of the
information contained in the application when it was submitted to
VA. The record indicates otherwise; the original death pension
application reflects the appellant's signature. Moreover, that
application form specifically requested that the appellant report
her earnings. Despite this, the appellant reported her earnings as
"0" in box 28A on that form. Then, by VA letter dated March 12,
1996, the appellant was notified that her pension was based upon no
earnings. She further was informed that her pension rate
represented the difference between countable annual income and the
maximum annual pension rate. Despite these clear notices to the
appellant, she again failed to indicate that she was working, and
that she had received earnings contemporaneous with her pension
claim.

In view of the foregoing, the Board must decide whether the
appellant misreported her income with the intent to gain an unfair
advantage. The Board notes that the appellant is of sound mind, and
is otherwise capable of understanding both written and verbal
communications. Although there may not have been any actual
fraudulent intent on the appellant's part, she failed to timely
report her earnings despite a specific request that she do so, and
despite notice to her that this affected her pension entitlement.
This indicates an intent on her part to seek an unfair advantage
with knowledge of the likely consequences and a subsequent loss to
the Government. Given this, the Board believes that the evidence
clearly supports a finding of bad faith on the appellant's part in
the creation of the overpayment at issue. In reaching this
determination, the Board has considered the provisions of 38
U.S.C.A. 5107(b), but the negative evidence is not in a state of
equipoise with the positive evidence so as to otherwise permit a
favorable decision.

5 -


The Board's finding of bad faith precludes the granting of waiver
of recovery of the overpayment of Improved Death Pension benefits
now at issue, notwithstanding the provisions of 38 C.F.R. 1.965(a)
regarding the standard of equity and good conscience. See Farless
v. Derwinski, 2 Vet. App. 555, 556-557 (1992). Accordingly,
testimony elicited by the undersigned at the appellant's personal
hearing in April 1999 regarding her current ability to repay the
debt is not pertinent to the disposition of this appeal.

ORDER

Waiver of recovery of the overpayment of Improved Death Pension
benefits in the amount of $4,836 is denied.

BRUCE KANNEE 
Member, Board of Veterans' Appeals

- 6 -



